DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of Invention I (claims 1-12) and species A (Figs. 2-4) in the reply filed on 9 August 2022 is acknowledged.
Claim 12 recites the limitation of “a second manifold comprising as least portions of opposing flexible sheets welded together to form a fluid flow path therebetween, the second manifold having a fluid inlet coupled with the fluid outlet of the first manifold”.  A review of the specification shows that this feature is not disclosed with Species A (figs. 2-4).  Species A has only a single manifold (108) with containers (110) attached thereto.  As such, the claim is deemed to be directed toward an unelected Species.  Therefore, claim 12 is withdrawn from consideration as it is deemed to be directed toward an unelected embodiment.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5-6 and 8-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 6 and 9-11 of U.S. Patent No. 9,073,650 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the differences between the instant claims and those of the ‘650 patent are ones of grammatical choice or otherwise a notoriously obvious design choice.
Regarding claim 1, the limitations of the claim are read on by claims 1 and 11 of the ‘650 patent.
Regarding claim 2, the limitations of the claim are read on by claim 1 of the ‘650 patent.
Regarding claim 3, the limitations of the claim are read on by claims 1 and 11 of the ‘650 patent.
Regarding claim 5, the limitations of the claim are read on by claim 10 of the ‘650 patent.
Regarding claim 6, the limitations of the claim are read on by claim 9 of the ‘650 patent.
Regarding claim 8, the limitations of the claim are largely read on by claims 1 and 11 of the ‘650 patent.  Wherein the claims of the ‘650 patent do not cite a polymeric film, the Office takes official notice that polymeric films were notoriously well-known in the field of art at the time of the invention and given that the ‘650 claims already cite that the sheets need to be flexible and welded together, having them made out of a known material that is ideal for this purpose would have been obvious to one of ordinary skill in the art.
Regarding claim 9, the limitations of the claim are read on by claim 6 of the ‘650 patent.
Regarding claim 10, the limitations of the claim are read on by claim 2 of the ‘650 patent.
Regarding claim 11, the limitations of the claim are read on by claim 1 of the ‘650 patent.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-4 and 6-11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kirschner (US Patent 3,566,930) in view of Bourboulou et al. (US Patent 5,701,937) hereinafter referred to as Bourboulou.
Regarding claim 1, Kirschner discloses a fluid manifold system (figs. 1 and 5) comprising: 
a first manifold (22, 24; 22’, 24’; col. 2 lines 40-41) comprising portions of opposing flexible sheets (figs. 3 and 7; col. 2 lines 30-41) to form a fluid flow path (Abstract – “transferring same from a single container to a plurality of containers”) therebetween, a fluid inlet (44) communicating with the fluid flow path, the fluid flow path of the first manifold comprising: 
a primary flow path (see figs. 1 and 4 below; comparable disclosure in fig. 5) communicating with the fluid inlet of the first manifold; and 
a plurality of spaced apart secondary flow paths (see figs. 1 and 4 below; comparable disclosure in fig. 5) that branch off of the primary flow path, each secondary flow path having a first end (nearer 22) communicating with the primary flow path and an opposing second end (nearer 10 or 54), each secondary flow path having a diameter that is smaller than a diameter of the primary flow path (figs. 2 and 6); and 
a plurality of tubular connectors (32, 34, 38; and comparable 32’, 38’, 66), each of the plurality of tubular connectors being secured to the first manifold at the second end of a corresponding one of the secondary flow paths (figs. 3 and 7; col. 2 lines 55-62, col. 3 line 32 – col. 4 line 5).

    PNG
    media_image1.png
    719
    760
    media_image1.png
    Greyscale



Kirschner discloses that the first manifold comprising portions of opposing flexible sheets, but does not specifically denote that they are welded together.
However, Bourboulou teaches similar opposing flexible sheets welded together (col. 5 lines 49-62).
Given the teachings of Bourboulou it would have been obvious to one of ordinary skill in the art at the time of the invention to have the flexible, plastic manifold of Kirchner be welded together.  Kirchner already mentions that the construction of the manifold is similar to that of a blood/medical bag (col. 2 lines 33-36).  Bourboulou teaches a well-known way of making such bags involving welding.  This would provide the benefit of having fluid-tight seems which could easily be produced at desired locations along the device.

Regarding claim 2, Kirschner discloses wherein the primary flow path and each of the secondary flow paths are bound between the opposing flexible sheets (figs. 4 and 7).

Regarding claim 3, Kirschner discloses wherein the primary flow path has a first side and an opposing second side extending along a length thereof (see fig. 1 above), a first portion of the secondary flow paths branching off of the primary flow path along the first side of the primary flow path and a second portion of the secondary flow paths branching off of the primary flow path along the second side of the primary flow path (see fig. 1 above).

Regarding claim 4, Kirschner discloses wherein the primary flow path has a length that extends between a first end (near 44) an opposing second end (away from 44), but fails to disclose the primary flow path progressively constricting as it extends from the first end to the second end thereof.
However, Bourboulou teaches a manifold (fig. 7; #3’) wherein the primary flow path has a length that extends between a first end (near 4’) an opposing second end (away from 4’, toward 9’), and the primary flow path progressively constricting as it extends from the first end to the second end thereof (fig. 7).
Given the teachings of Bourboulou, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the primary flow path of Kirschner so that it progressively constricts as it extends.  Doing so would help to manage the pressure drop for all the outlets so as to keep the flow consistent in each of the secondary paths.

Regarding claim 6, Kirschner discloses wherein each tubular connector comprises a port or tube (32, 34, 38; and comparable 32’, 38’, 66).

Regarding claim 7, Kirschner discloses wherein each tubular connector (32, 34, 38; and comparable 32’, 38’, 66) comprises a tubular body having an annular barb (34; fig. 3) outwardly projecting therefrom.

Regarding claim 8, Kirschner discloses wherein the opposing flexible sheets of the first manifold comprise sheets of polymeric film (col. 2 lines 30-36).

Regarding claim 9, Kirschner discloses wherein the opposing flexible sheets of the first manifold comprise: a first flexible sheet having an inside face; and a second flexible sheet having an inside face, the inside face of the second flexible sheet lying directly against the inside face of the first flexible sheet with the inside faces being secured together to form the fluid flow path therebetween (figs. 4 and 7).

Regarding claim 10, Kirschner discloses opposing flexible sheets of the first manifold, but fails to disclose wherein the opposing flexible sheets of the first manifold comprise two portions of a single flexible sheet folded on top of itself.
The Office takes official notice that it was known in the art at the time of the invention to make a flexible plastic compartment/manifold from a single sheet with a fold rather than multiple sheets.  Doing so was done to reduce the number of cuts needed to manufacture the structures and better ensure compartment was fluid-tight by having one edge be folded which is typically more fluid-tight than a weld.

Regarding claim 11, Kirschner discloses a plurality of receiving containers, each receiving container (10 or 54) being secured to a corresponding one of the tubular connectors (32, 34, 38; and comparable 32’, 38’, 66).

Claim 5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kirschner (US Patent 3,566,930) in view of Bourboulou (US Patent 5,701,937) in view of Bishop (US Patent 3,968,195).
Regarding claim 5, Kirschner discloses tubular connectors, but fails to disclose wherein the tubular connectors are secured to the first manifold by being welded between the opposing flexible sheets thereof.
However, Bishop teaches wherein the tubular connectors (20) are secured to the first manifold by being welded between the opposing flexible sheets thereof (col. 2 lines 43-52; col. 2 line 66 – col. 3 line 5).
Given the teachings of Bishop, it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the welded tubular connector of Bishop with the tubular connector of Kirschner.  Doing so would ensure the tubular connector was fludically sealed within the container/manifold to prevent leaking.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See Notice of References Cited.  The art not relied upon generally relates to fluid manifolds and means of transferring fluid to containers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M TECCO whose telephone number is (571)270-3694. The examiner can normally be reached M-F 11a-7p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW M TECCO/           Primary Examiner, Art Unit 3731